SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

841
KA 11-01491
PRESENT: SCUDDER, P.J., SMITH, CENTRA, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

DONALD J. RICHARDSON, DEFENDANT-APPELLANT.


TIMOTHY J. BRENNAN, AUBURN, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered April 27, 2010. The judgment convicted
defendant, upon his plea of guilty, of assault in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of assault in the second degree (Penal Law § 120.05
[6]), defendant’s sole challenge is to the severity of the sentence.
Defendant’s unrestricted waiver of the right to appeal encompasses
that challenge (see People v Lopez, 6 NY3d 248, 255; People v Hidalgo,
91 NY2d 733, 737).




Entered:   June 29, 2012                           Frances E. Cafarell
                                                   Clerk of the Court